Citation Nr: 1454716	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  11-08 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a right knee strain for the period from January 30, 2009, to May 17, 2011.

2.  Entitlement to an initial evaluation in excess of 10 percent for limitation of extension of the right knee for the period from May 20, 2010, to May 17, 2011.

3.  Entitlement to an initial evaluation in excess of 30 percent for right knee total arthroplasty on or after July 1, 2012.

4.  Entitlement to an initial evaluation in excess of 10 percent for a left knee strain for the period from January 30, 2009, to August 14, 2012.

5.  Entitlement to an initial evaluation in excess of 30 percent for a total left knee replacement on or after October 1, 2013.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to February 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO granted service connection for a right knee strain and a left knee strain and assigned separate 10 percent evaluations effective from January 30, 2009.  The Veteran appealed that decision seeking higher initial evaluations for those disabilities.  

In a January 2011 rating decision, the RO assigned a separate 10 percent evaluation for limitation of extension effective from May 20, 2010.  In a July 2011 rating decision, the RO assigned a 100 percent evaluation for right knee athroplasty effective from May 17, 2011, and a 30 evaluation effective from July 1, 2012.  In a March 2013 rating decision, the RO also granted a 100 percent evaluation for a total left knee replacement effective from August 14, 2012, and a 30 percent evaluation effective from October 1, 2013.  As such, the Board has recharacterized the issues on the title page to reflect the staged ratings that are less than a maximum 100 percent evaluation. See AB v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).

The Veteran had testified in March 2012 before a Veterans Law Judge; however, the electronic recording of that hearing was unsuccessful.  Therefore, he was offered another opportunity to provide testimony at a hearing before the Board, and he later testified at a February 2013 hearing before a different Veterans Law Judge.  However, the Veterans Law Judge who conducted the second hearing is no longer employed at the Board.  He later testified before the undersigned Veterans Law Judge in July 2014.  A transcript of the hearing is associated with the record.

This case consists primarily of documents in the Veterans Benefits Management System (VBMS).  Thus, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.   Virtual VA also contains the additional VA outpatient records and a hearing transcript.

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded a VA examination in September 2011 in connection with his claims.  However, since that time, he has had surgery on both knees.  Therefore, a VA examination is needed to ascertain the current severity and manifestations of his service-connected right and left knee disabilities.  

In addition, the Board notes that the Veteran appears to have been granted Social Security Administration (SSA) disability benefits.  Thus, on remand, the AOJ should request the Veteran's SSA records. See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected knee disabilities.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records, to include records dated since June 2014.

2.  The AOJ should obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

3.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected right and left knee disabilities. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should set forth all signs and symptoms necessary for rating the Veteran's right and left knee disabilities.  In particular, the examiner should comment on whether the Veteran has prosthetic replacement of the right and left knee joint with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  He or she should also indicate whether the Veteran has intermediate degrees of residual weakness, pain, or limitation of motion and whether there is any ankylosis, loss of extension, or malunion or nonunion of the tibia and fibula. 

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After completing the above actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence. If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to    the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

